Citation Nr: 0524111	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  99-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to December 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 decision by the RO in Columbia, 
South Carolina, which denied service connection for 
schizophrenia.

In April 2003, the Board undertook further development of 
this case.  In December 2003, the Board remanded the 
veteran's claim to the RO for further development. 


FINDING OF FACT

The veteran's schizophrenia originated during his active 
service.


CONCLUSION OF LAW

Schizophrenia was incurred in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Service connection will be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

During service the veteran was noted to have various 
underlying psychiatric symptoms and underwent psychiatric 
evaluation at the Community Mental Health Division.

The record indicates that the veteran was hospitalized a few 
years after service discharge due to auditory hallucinations, 
and due to the fact that he was found numerous times 
wandering the streets, unaware of his surroundings.  In 
recent years the veteran has undergone considerable treatment 
for psychiatric disorders.  

On the only VA examination conducted in March 2004, the 
examiner concluded that it was at least as likely as not that 
the veteran showed early symptoms of schizophrenia while in 
service.  This is the only competent opinion as to a link 
between current schizophrenia and service.

Since the evidence indicates that the veteran underwent 
psychiatric treatment during service, has a current diagnosis 
of schizophrenia and the competent medical evidence links the 
currently diagnosed schizophrenia to service, service 
connection for schizophrenia is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for schizophrenia is 
granted.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


